17 A.3d 143 (2011)
418 Md. 592
Lee E. STEPHENS
v.
STATE of Maryland.
No. 114, September Term, 2010.
Court of Appeals of Maryland.
April 12, 2011.
A. Stephen Hut, Jr., (Ryan Huschka, Maureen P. Smith, Brenda E. Lee, WilmerHale, Washington, D.C.; Gary E. Proctor of Law Offices of Gary E. Proctor, Baltimore, MD; Michael E. Lawlor of Lawlor & Englert, LLC, Greenbelt, MD), on brief, for appellant.
James E. Williams, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), on brief, for appellee.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
For reasons to be stated in an opinion later to be filed, it is this 12th day of April, 2011.
ORDERED, by the Court of Appeals of Maryland, that the appeal be, and it is hereby, dismissed with costs and the stay is hereby, vacated.